TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00756-CV



  In re Bobby Wayne McKissack, Individually and as Co-Agent and Attorney in Fact for
Joe Ann McKissack and Bobby Wilson McKissack, and Eric McKissack, Individually and
 as Co-Agent and Attorney in Fact for Joe Ann McKissack and Bobby Wilson McKissack


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


                Relators Bobby Wayne McKissack and Eric McKissack, Individually and as

Co-Agents and Attorneys in Fact for Joe Ann McKissack and Bobby Wilson McKissack, filed a

petition for writ of mandamus challenging an anti-suit injunction issued by the 274th District Court

of Comal County. We conclude Relators have not established that they are entitled to mandamus

relief. See In re J.B. Hunt Transport, Inc., 492 S.W.3d 287, 294 (Tex. 2016) (“The general common

law rule in Texas is that the court in which suit is first filed acquires dominant jurisdiction to the

exclusion of other coordinate courts.” (quoting Curtis v. Gibbs, 511 S.W.2d 263, 267 (Tex. 1974)));

Gannon v. Payne, 706 S.W.2d 304, 305-06 (Tex. 1986) (“[W]hen a suit is filed in a court of

competent jurisdiction, that court is entitled to proceed to judgment and may protect its jurisdiction

by enjoining the parties to a suit subsequently filed in another court of this state.”); In re Henry,

274 S.W.3d 185, 189 (Tex. App.—Houston [1st Dist.] 2008, pet. denied) (“Texas state courts have

the power to restrain persons from proceeding with suits filed in other courts of this state by granting
an ‘anti-suit injunction,’ abating proceedings in a second forum.”). Accordingly, we deny the

petition for writ of mandamus. See Tex. R. App. P. 52.8.



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: January 24, 2018




                                               2